DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, 5, 6, 9 and 10 are subject under examination.

Allowable Subject Matter
Claims 1, 4, 5, 6, 9 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Prior art fails to teach the combination of “in case that the consistent LBT failure for the active UL BWP of the carrier in the serving cell is identified, identifying whether consistent LBT failures have been triggered in all UL BWPs configured with physical random access channel (PRACH) occasions on the carrier in the serving cell, wherein the same carrier for which the all UP BWPs are configured is one of a normal uplink carrier (NUL) of the serving cell or a supplementary uplink carrier (SUL) of the serving cell; in case that there is at least one UL BWP configured with a PRACH occasion, on the same carrier in the serving cell, for which consistent LBT failure has not been triggered, switching the active UL BWP to an UL BWP of the at least one UL BWP and initiating a random access procedure on the switched UL BWP of the carrier.” in addition to other limitations of claim 1. 

Regarding claim 6, Prior art fails to teach the combination of “in case that the consistent LBT failure for the active UL BWP of the carrier in the serving cell is identified, identifying whether consistent LBT failures have been triggered in all UL BWPs configured with physical random access channel (PRACH) occasions on the carrier in the serving cell, wherein the carrier for which the all UP BWPs are configured is one of a normal uplink carrier (NUL) of the serving cell or a supplementary uplink carrier (SUL) of the serving cell; in case that there is at least one UL BWP configured with a PRACH occasion, on the carrier in the serving cell, for which consistent LBT failure has not been triggered, switching the active UL BWP to an UL BWP of the at least one UL BWP and initiating a random access procedure on the switched UL BWP of the carrier.” in addition to other limitations of claim 6. 

Claims 4, 5, 9 and 10 are allowed as being dependent on claim 1 or 6.

The closest prior art Lee (US 2021/0274377A1) teaches in para 00169 “ consecutive LBT operations and UE may switch to the second BWP in second sub-band, however it doesn’t teach switching to the BWP configured for one carrier of one serving cell. Further it doesn’t teach in case that the consistent LBT failure for the active UL BWP of the carrier in the serving cell is identified, identifying whether consistent LBT failures have been triggered in all UL BWPs configured with physical random access channel (PRACH) occasions on the carrier in the serving cell, wherein the carrier for which the all UP BWPs are configured is one of a normal uplink carrier (NUL) of the serving cell or a supplementary uplink carrier (SUL) of the serving cell; in case that there is at least one UL BWP configured with a PRACH occasion, on the carrier in the serving cell, for which consistent LBT failure has not been triggered, switching the active UL BWP to an UL BWP of the at least one UL BWP and initiating a random access procedure on the switched UL BWP of the carrier.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416  


/AJIT PATEL/Primary Examiner, Art Unit 2416